DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16, 22, 34 and 36 are cancelled. Claims 17-21, 23-25, 28-29, 32-33, 35, 37-39, 41 and 43 are amended. Claims 44-46 are newly added. Claims 17-21, 23-33, 35 and 37-46 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 1/12/2022 are overcome.

Priority
U.S. Provisional Application #62/255,175 does not provide support for the claimed feature of moving first and second deposition mechanisms independently of each other. The instant claims are therefore considered to have an effective filing date of 11/11/2016 for the purposes of this Office action.
Terminal Disclaimer
The terminal disclaimer filed on 9/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,717,263 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Specification
The use of the term Selfoc [0154], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 45, applicant’s specification discloses that the track may be arranged in a loop to enable passes by one or more deposition mechanisms at the same height without reversing the direction of the deposition mechanisms [00163]. However, applicant’s specification fails to disclose the deposition mechanisms moving in a loop after disengaging from the track. The claim therefore introduces new matter into the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-31, 40-41 and 44-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 25, the claim recites the limitation “within the build area located above the applicator.” It is unclear whether this limitation refers to the first or second applicator, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the first applicator.
The claim recites the limitation “the second flowable resin applied by the applicator.” It is unclear whether this limitation refers to the first or second applicator, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the second applicator. Claims 26-31, 40-41 and 44-45 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-21, 23-24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032).

Regarding claim 17, Yasukochi ‘617 discloses a three dimensional modeling apparatus having a modeling stage (figure 18, reference numeral 15) mounted on a lifting and lowering stage ([0200], figure 18, reference numeral 14), which is considered to meet the claim limitation of a support assembly comprising a build platform. The object is built on the modeling stage [0202]. The device has a first set (figure 18, reference numeral 41) and a second set (figure 18, reference numeral 42). Each of the first and second sets have a drum, an irradiation unit, a supply nozzle [0198]. A supply nozzle supplies the build material [0082] to the drum [0097]. The first and second sets sequentially form a layer on the modeling surface [0203], and the irradiation units selectively [0003] radiate laser light toward the build area [0147] to irradiate the material being formed [0014] to form a cured layer [0156], which is considered to meet the claim limitation of solidification. The first set performs an exposure process [0202] prior to the second set beginning its fabrication process for a layer having the same height as that deposited by the first set [0203]. The supply nozzle is spaced a predetermined distance from the drum [0148] and is connected to the drum as part of a first set [0214]. The build material is a liquid resin [0097], which is considered to meet the claim limitation of a flowable material. In the modeling process, the modeling stage is initially located at an upper side of the first set and is lowered to allow the first set to deposit material [0202]. The modeling stage is then further lowered so that the second set can deposit material onto it [0203], which is considered to meet the claim limitation of completely moving through the build area. Three or more sets may be providing in order to supply three or more kinds of materials [0208]. Yasukochi ‘617 does not explicitly disclose (a) the first and second sets moving along a track and (b) the deposition mechanism located below the building platform, and (c) providing third and fourth sets.
Regarding (a), Ng teaches an additive manufacturing apparatus for forming a part (abstract) having a main roller that moves in a forward direction to apply first powder particles (column 11, lines 30-43, figure 5A, reference numeral 116) and a second roller following the first roller that applies second powder particles (column 11, lines 44-52, figure 5A, reference numeral 118). The rollers are mounted on a common set of rails but are independently movable (column 12, lines 8-16). Ng additionally teaches that the rails support the rollers (column 7, lines 64-67, column 8, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of Yasukochi ‘617 with the track and independent rollers of Ng. One would have been motivated to do so since Yasukochi ‘617 teaches applying building material using two rollers and Ng teaches mounting two rollers on supporting rails that move independently.
Regarding (b), Yasukochi ‘032 teaches a modeling apparatus (column 5, lines 30-35) having a downwardly oriented workplate with an exposure head unit below it (column 5, lines 65-67, figure 3, reference numeral 13). The exposure head unit has a cylindrical drum (figure 3, reference numeral 35) that retains a light curable resin on its surface and an irradiation unit (column 6, lines 1-9, figure 3, reference numeral 40). Yasukochi ‘032 additionally teaches that building the cured object such that it is not supported from below allows uncured resin to flow down due to gravity (column 8, lines 43-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the sets and track of modified Yasukochi ‘617 below the building stage. One would have been motivated to do so since Yasukochi ‘032 teaches that the modeling apparatus having a downwardly oriented workplate allows uncured resin to flow down due to gravity.
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide third and fourth sets with the same structure and function as the first and second sets of Yasukochi ‘617. One would have been motivated to do so since Yasukochi ‘617 teaches that additional sets may be provided to fabricate using additional materials. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 18, Yasukochi ‘617 discloses that the two sets can apply cured layer pieces of different heights to the stage [0209].

Regarding claims 19 and 33, Yasukochi ‘617 discloses that the layer pieces applied by the first and second sets have the same height [0203].

Regarding claim 20, Yasukochi ‘617 discloses that the apparatus repeats the process once the first and second sets have their respective layer portions [0204].

Regarding claim 23, Yasukochi ‘617 discloses that the first and second sets supply different materials [0199].

Regarding claim 24, Yasukochi ‘617 discloses that the first and second sets supply the same material [0209].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claim 17 above, and further in view of Pomerantz (US 5,263,130).

Regarding claim 21, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach printing two objects simultaneously.
Pomerantz teaches a system that models and fabricates three dimensional objects (abstract) in which two nested objects are made simultaneously while occupying a minimum volume (column 10, lines 8-14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modified Yasukochi ‘617 with the multiple article fabrication of Pomerantz. One would have been motivated to do so since Pomerantz teaches that multiple objects can be fabricated together while occupying a minimum volume.

Claims 25-31 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) and Bradway (US 9,597,840).

Regarding claim 25, Yasukochi ‘617 discloses a three dimensional modeling apparatus having a modeling stage (figure 18, reference numeral 15) mounted on a lifting and lowering stage ([0200], figure 18, reference numeral 14), which is considered to meet the claim limitation of a support assembly comprising a build platform. The object is built on the modeling stage [0202]. The device has a first set (figure 18, reference numeral 41) and a second set (figure 18, reference numeral 42). Each of the first and second sets have a drum, an irradiation unit, a supply nozzle [0198]. A supply nozzle supplies the build material [0082] to the drum [0097]. The first and second sets sequentially form a layer on the modeling surface [0203], and the irradiation units selectively [0003] radiate laser light toward the build area [0147] to irradiate the material being formed [0014] to form a cured layer [0156], which is considered to meet the claim limitation of solidification. The first set performs an exposure process [0202] prior to the second set beginning its fabrication process for a layer having the same height as that deposited by the first set [0203]. The supply nozzle is spaced a predetermined distance from the drum [0148] and is connected to the drum as part of a first set [0214]. The build material is a liquid resin [0097], which is considered to meet the claim limitation of a flowable material. In the modeling process, the modeling stage is initially located at an upper side of the first set and is lowered to allow the first set to deposit material [0202]. The modeling stage is then further lowered so that the second set can deposit material onto it [0203], which is considered to meet the claim limitation of completely moving through the build area. Three or more sets may be providing in order to supply three or more kinds of materials [0208]. The apparatus repeats the process once the first and second sets have their respective layer portions [0204], indicating that first and second passes are completed since the sets must move back to produce a second layer. Yasukochi ‘617 does not explicitly disclose (a) the first and second sets moving along a track and (b) the deposition mechanism located below the building platform, and (c) providing a loop.
Regarding (a), Ng teaches an additive manufacturing apparatus for forming a part (abstract) having a main roller that moves in a forward direction to apply first powder particles (column 11, lines 30-43, figure 5A, reference numeral 116) and a second roller following the first roller that applies second powder particles (column 11, lines 44-52, figure 5A, reference numeral 118). The rollers are mounted on a common set of rails but are independently movable (column 12, lines 8-16). Ng additionally teaches that the rails support the rollers (column 7, lines 64-67, column 8, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of Yasukochi ‘617 with the track and independent rollers of Ng. One would have been motivated to do so since Yasukochi ‘617 teaches applying building material using two rollers and Ng teaches mounting two rollers on supporting rails that move independently.
Regarding (b), Yasukochi ‘032 teaches a modeling apparatus (column 5, lines 30-35) having a downwardly oriented workplate with an exposure head unit below it (column 5, lines 65-67, figure 3, reference numeral 13). The exposure head unit has a cylindrical drum (figure 3, reference numeral 35) that retains a light curable resin on its surface and an irradiation unit (column 6, lines 1-9, figure 3, reference numeral 40). Yasukochi ‘032 additionally teaches that building the cured object such that it is not supported from below allows uncured resin to flow down due to gravity (column 8, lines 43-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the sets and track of modified Yasukochi ‘617 below the building stage. One would have been motivated to do so since Yasukochi ‘032 teaches that the modeling apparatus having a downwardly oriented workplate allows uncured resin to flow down due to gravity.
Regarding (c), Bradway teaches a three dimensional object printer (abstract) a system that has multiple wheeled media platforms (column 5, lines 10-24, figure 2, reference numerals 202a-e) that move along tracks through a three dimensional printing system. The tracks are made in the form of a continuous loop (column 5, lines 25-40). Bradway additionally teaches that creating a loop allows the platforms to move portions of the device in the same direction (column 7, lines 1-8).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the track of Ng with the loop of Bradway and the sets of Yasukochi ‘617 with the platforms of Bradway. One would have been motivated to do so since Bradway teaches that providing a loop allows moving platforms to move through the device in the same direction.

Regarding claim 26, Yasukochi ‘617 discloses that the two sets can apply cured layer pieces of different heights to the stage [0209].

Regarding claim 27, Yasukochi ‘617 discloses that the layer pieces applied by the first and second sets have the same height [0203].

Regarding claim 28, Yasukochi ‘617 discloses that the apparatus repeats the process once the first and second sets have their respective layer portions [0204].

Regarding claim 30, Yasukochi ‘617 discloses that the first and second sets supply different materials [0199].

Regarding claim 31, Yasukochi ‘617 discloses that the first and second sets supply the same material [0209].

Regarding claim 44, Bradway teaches that the track extends outside of the build area (column 5, lines 10-24, figure 2, reference numeral 204).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) and Bradway (US 9,597,840) as applied to claim 25 above, and further in view of Pomerantz (US 5,263,130).

Regarding claim 29, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach printing two objects simultaneously.
Pomerantz teaches a system that models and fabricates three dimensional objects (abstract) in which two nested objects are made simultaneously while occupying a minimum volume (column 10, lines 8-14).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of modified Yasukochi ‘617 with the multiple article fabrication of Pomerantz. One would have been motivated to do so since Pomerantz teaches that multiple objects can be fabricated together while occupying a minimum volume.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claim 17 above, and further in view of Silverbrook (US 7,467,837).

Regarding claim 32, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Yasukochi ‘617 additionally discloses that there may be more than two sets [0208] and the sets may deposit layers of different heights [0209]. Modified Yasukochi ‘617 does not explicitly teach the two layers of different heights applied over each other.
Silverbrook teaches a three dimensional object creation system having multiple printheads that each print a respective layer of material in a single pass (abstract). The layers lie on top of each other (column 2, lines 8-14). Silverbrook additionally teaches that this system allows the printing of an electrically or mechanically active object (column 1, lines 13-16).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multiple sets of modified Yasukochi ‘617 with the printing all layers in a single pass of Silverbrook. One would have been motivated to do so since Silverbrook teaches that printing an entire object in a single pass allows an electrically or mechanically active object to be fabricated.

Claims 35-36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) and Vermeer (US 8,678,805).

Regarding claim 35, Yasukochi ‘617 discloses a three dimensional modeling apparatus having a modeling stage (figure 18, reference numeral 15) mounted on a lifting and lowering stage ([0200], figure 18, reference numeral 14), which is considered to meet the claim limitation of a support assembly comprising a build platform. The object is built on the modeling stage [0202]. The device has a first set (figure 18, reference numeral 41) and a second set (figure 18, reference numeral 42). Each of the first and second sets have a drum, an irradiation unit, a supply nozzle [0198]. A supply nozzle supplies the build material [0082] to the drum [0097]. The first and second sets sequentially form a layer on the modeling surface [0203], and the irradiation units selectively [0003] radiate laser light toward the build area [0147] to irradiate the material being formed [0014] to form a cured layer [0156], which is considered to meet the claim limitation of solidification. The supply nozzle is spaced a predetermined distance from the drum [0148] and is connected to the drum as part of a first set [0214]. The build material is a liquid resin [0097], which is considered to meet the claim limitation of a flowable material. In the modeling process, the modeling stage is initially located at an upper side of the first set and is lowered to allow the first set to deposit material [0202]. The modeling stage is then further lowered so that the second set can deposit material onto it [0203], which is considered to meet the claim limitation of completely moving through the build area. The apparatus repeats the process once the first and second sets have their respective layer portions [0204], indicating that first and second passes are completed since the sets must move back to produce a second layer. Yasukochi ‘617 does not explicitly disclose (a) the first and second sets moving along a track, (b) depositing material in a second direction and (c) the deposition mechanism located below the building platform.
Regarding (a), Ng teaches an additive manufacturing apparatus for forming a part (abstract) having a main roller that moves in a forward direction to apply first powder particles (column 11, lines 30-43, figure 5A, reference numeral 116) and a second roller following the first roller that applies second powder particles (column 11, lines 44-52, figure 5A, reference numeral 118). The rollers are mounted on a common set of rails but are independently movable (column 12, lines 8-16) and are driven by motors (column 3, lines 19-29). Ng additionally teaches that the rails support the rollers (column 7, lines 64-67, column 8, lines 1-9).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rollers of Yasukochi ‘617 with the track and independent rollers of Ng. One would have been motivated to do so since Yasukochi ‘617 teaches applying building material using two rollers and Ng teaches mounting two rollers on supporting rails that move independently.
Regarding (b), Vermeer teaches a method for layer by layer production of an object (abstract) that applying a coating to form a layer in a bidirectional manner so that two layers can be produced in a single device cycle (column 9, lines 29-43).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the application of modified Yasukochi ‘617 in the return direction with the bidirectional layer deposition of Vermeer. One would have been motivated to do so since Vermeer teaches that bidirectional layer application allows two layers to be fabricated in the same cycle.
Regarding (c), Yasukochi ‘032 teaches a modeling apparatus (column 5, lines 30-35) having a downwardly oriented workplate with an exposure head unit below it (column 5, lines 65-67, figure 3, reference numeral 13). The exposure head unit has a cylindrical drum (figure 3, reference numeral 35) that retains a light curable resin on its surface and an irradiation unit (column 6, lines 1-9, figure 3, reference numeral 40). Yasukochi ‘032 additionally teaches that building the cured object such that it is not supported from below allows uncured resin to flow down due to gravity (column 8, lines 43-48).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the sets and track of modified Yasukochi ‘617 below the building stage. One would have been motivated to do so since Yasukochi ‘032 teaches that the modeling apparatus having a downwardly oriented workplate allows uncured resin to flow down due to gravity.

Regarding claim 36, Yasukochi ‘617 discloses that the first and second sets supply the same material [0209].

Regarding claim 46, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Yasukochi ‘617 additionally discloses that the apparatus repeats the process once the first and second sets have their respective layer portions [0204], indicating that first and second passes are completed since the sets must move back to produce a second layer. The apparatus repeats the process once the first and second sets have their respective layer portions [0204], indicating that first and second passes are completed since the sets must move back to produce a second layer. The layers are stacked until an appropriate thickness is reached [0117]. Vermeer teaches a method for layer by layer production of an object (abstract) that applying a coating to form a layer in a bidirectional manner so that two layers can be produced in a single device cycle (column 9, lines 29-43). Modified Yasukochi ‘617 does not explicitly disclose making four passes to deposit four layers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the process of depositing two layers of modified Yasukochi ‘617 until a desired of greater than four layers is reached. One would have been motivated to do so since Yasukochi ‘617 discloses that layers are deposited until a desired thickness is reached.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claim 17 above, and further in view of Carbone (US 9,481,133).

Regarding claim 37, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach the rails and rollers interlocking using toothed gears.
Carbone teaches a three dimensional printer that positions a printing tool such as an extruder using a positioning system (abstract) having a gantry movement system having first and second rails having racks disposed in the x and y directions, respectively, that engage with drive gears (column 12, lines 66-67, column 13, lines 1-16) that are powered by motors (column 9, lines 56-67, column 10, lines 1-2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the driven rollers of modified Yasukochi ‘617 with the drive gears of Carbone. One would have been motivated to do so since Carbone teaches a rack and pinion system that positions a printing tool. 

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) as applied to claims 17 and 25 above, and further in view of Swanson (US 8,961,167).

Regarding claims 38 and 40, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach the first and second deposition mechanisms having independent drive motors.
Swanson teaches an additive manufacturing system (abstract) comprising a drive mechanism having a drive gear that is driven by a motor (column 9, lines 24-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motorized drive rollers of modified Yasukochi ‘617 with the motor within the drive mechanism of Swanson. One would have been motivated to do so since Swanson teaches that motors to power a gear can be located within the drive mechanism. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Yasukochi (US 2012/0045617, hereafter referred to as Yasukochi ‘617) in view of Ng (US 10,780,497) and Yasukochi (WO 2015/093032, English language equivalent US 10,703,085 relied upon, hereafter referred to as Yasukochi ‘032) and Vermeer (US 8,678,805) as applied to claim 35 above, and further in view of Swanson (US 8,961,167).

Regarding claim 42, modified Yasukochi ‘617 teaches all the claim limitations as set forth above. Modified Yasukochi ‘617 does not explicitly teach the first and second deposition mechanisms having independent drive motors.
Swanson teaches an additive manufacturing system (abstract) comprising a drive mechanism having a drive gear that is driven by a motor (column 9, lines 24-33).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the motorized drive rollers of modified Yasukochi ‘617 with the motor within the drive mechanism of Swanson. One would have been motivated to do so since Swanson teaches that motors to power a gear can be located within the drive mechanism. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) that Ng cannot teach a device in which four applicators pass over a build area in a single direction, (b) that none of the cited references teach a loop, and (c) that Ng cannot teach a device in which four applicators pass over a build area in a single direction. 
Regarding (a) and (c), applicant’s arguments do not address the teachings of Yasukochi ‘617 and the statements that Ng is relied upon solely for its teaching of a track and independently movable devices on that track. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding (b), applicant’s arguments do not address the teachings of Bradway as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715